4 N.Y.3d 816 (2005)
829 N.E.2d 665
796 N.Y.S.2d 573
JOHN SLATE, Respondent,
v.
SCHIAVONE CONSTRUCTION COMPANY, Appellant.
Court of Appeals of the State of New York.
Decided March 29, 2005.
*817 Wilson, Elser, Moskowtiz, Edelman & Dicker LLP, New York City (Richard E. Lerner of counsel), for appellant.
Cascione Purcigliotti & Galluzzi, P.C., New York City (Thomas G. Cascione of counsel), for respondent.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, defendant's motion to dismiss the complaint granted and the certified question answered in the negative. In view of the extreme lack of diligence shown by plaintiff, and the long delay (more than a year and a half after running of the statute of limitations) before defendant received any notice of the action, the courts below abused their discretion in granting plaintiff an extension to serve defendant "in the interest of justice" pursuant to CPLR 306-b (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.